Exhibit 10.13

WYETH

DEFERRED STOCK UNIT AWARD AGREEMENT

UNDER THE WYETH 2008 NON-EMPLOYEE

DIRECTOR STOCK INCENTIVE PLAN

 

[Name and Address of Grantee]

(the “Grantee”)

   DATE OF GRANT:

 

   NUMBER OF DEFERRED STOCK UNITS:

1. Grant of Deferred Stock Unit Award. Wyeth, a Delaware corporation (the
“Company”), pursuant to its 2008 Non-Employee Director Stock Incentive Plan (the
“Plan”), hereby grants the Grantee the number of Deferred Stock Units specified
above (the “Deferred Stock Unit Award”). Each Deferred Stock Unit shall
represent the right to receive one share of Stock subject to the terms and
conditions set forth herein, as well as all of the terms and conditions of the
Plan, all of which are incorporated herein in their entirety. Capitalized terms
not defined herein shall have the meaning ascribed to them in the Plan. In the
event of a conflict or inconsistency between the terms and provisions of the
Plan and the provisions of this Deferred Stock Unit Award Agreement (this
“Agreement”), the Plan shall govern and control.

2. Vesting Schedule. Subject to the Grantee’s continued Board Membership through
the applicable vesting date, the Deferred Stock Unit Award shall become fully
vested on the date that is twelve (12) months and thirty (30) days following the
Date of Grant; provided, however, that no portion of the Deferred Stock Unit
Award shall become vested prior to the date upon which the Grantee has completed
two years of continuous Board Membership following the Grantee’s election to the
Board. Notwithstanding the foregoing, and subject to applicable laws, the
Deferred Stock Unit Award set forth in this Agreement shall become immediately
vested upon the occurrence of a Change in Control solely to the extent provided
in Section 13 hereof.

3. Accelerated Vesting and Forfeiture of Deferred Stock Unit Award Upon
Termination of Board Membership. In the event that the Grantee dies or incurs a
Termination of Board Membership on account of the Grantee’s Mandatory
Retirement, and if the Grantee has completed at least two years of continuous
Board Membership, all unvested Deferred Stock Units granted under this Agreement
and held by the Grantee as of such termination date shall immediately become
fully vested. In the event that the Grantee incurs a Termination of Board
Membership for any other reason, all unvested Deferred Stock Units granted under
this Agreement and held by the Grantee as of such termination date shall
immediately expire and be forfeited without further consideration to the
Grantee.

4. Payment Election. No later than thirty (30) days following the Date of Grant,
the Grantee shall make an Initial Election by filing with the Company an initial
Payment Election Form, in a form provided by the Company, indicating whether the
payment of the Deferred Stock Unit Award, if vested, upon the Grantee’s death or
Termination of Board



--------------------------------------------------------------------------------

Membership is to be made in a lump sum or in a series of 2 to 10 substantially
equal annual installments and the time of payment. If the Grantee fails to file
a timely Payment Election Form or makes a payment election that is invalid or
not otherwise permitted by the Plan, the Deferred Stock Unit Award, by default,
shall be distributed, to the extent then vested, in a lump sum on the first day
of the month following the death or Termination of Board Membership of the
Grantee (the “Default Election”). The Initial Election (or the Default Election,
if applicable) shall be a standing election and shall apply to the Deferred
Stock Unit Award granted under this Agreement and, unless such standing election
is modified, to all of the Grantee’s subsequent Deferred Stock Unit Awards. The
Grantee may elect to change the time and form of payment for any future Deferred
Stock Unit Award by filing with the Company a Payment Election Modification
Form, in a form provided by the Company, with the Company. A Payment Election
Modification Form must (i) be in accordance with the Plan, and (ii) be made in
writing and filed no later than December 31, or such earlier date prescribed by
the Committee, in the calendar year prior to the calendar year in which the
Deferred Stock Unit Award with respect to which the modification shall be
effective is granted. Any such Payment Election Modification Form shall apply to
all of the Grantee’s Deferred Stock Unit Awards granted in calendar years
subsequent to the filing of such election, unless and until a new Payment
Election Modification Form is filed with the Company. An Initial Election
pursuant to this Section 4 shall be in accordance with the Applicable Transition
Relief and shall not apply if the Deferred Stock Unit Award would otherwise be
distributable in the calendar year in which the election is made. An election
pursuant to this Section 4 shall become irrevocable on the last permissible date
for making such election but may be changed at any time before such date.
“Applicable Transition Relief” means the following transition guidance, as
applicable, with respect to the application of Section 409A: (i) I.R.S. Notice
2005-1, I.R.B. 274 (published as modified on January 6, 2005),
(ii) Section XI.C. of the preamble to the proposed Treasury Regulations under
Section 409A (70 F.R. 57930; October 4, 2005), (iii) I.R.S. Notice 2006-79,
I.R.B. 2006-43 and (iv) I.R.S. Notice 2007-86, I.R.B. 2007-46.

5. Deferred Unit Account. On the Date of Grant, the Company shall establish a
Deferred Unit Account for the Grantee and shall credit such newly established
Deferred Unit Account with the number of Deferred Stock Units attributable to
the Deferred Stock Unit Award.

6. Contribution of Stock to Trust. On the Date of Grant, the Company shall
contribute to the Trust for the benefit of the Grantee a number of shares of
Stock equal to the number of Deferred Stock Units granted to the Grantee
pursuant to the Deferred Stock Unit Award. The Company shall instruct the
Trustee to establish a Deferred Stock Account for the Grantee and allocate the
number of shares of Stock attributable to the Deferred Stock Unit Award to such
newly established Deferred Stock Account. Stock held in the Deferred Stock
Account (including, without limitation, Dividend Equivalents) shall be subject
to vesting to the same extent that the Deferred Stock Unit Award is subject to
vesting. Upon forfeiture of all or a portion of the Deferred Stock Unit Award as
provided in Section 3 above, the corresponding number of shares of Stock held in
the Deferred Stock Account shall be forfeited and returned to the Company.

7. Dividend Equivalents. The Company shall withhold cash dividends payable on
the shares of Stock held in the Trust and, on each date that cash dividends are

 

2



--------------------------------------------------------------------------------

otherwise payable to the holders of Stock, the Company shall credit the Dividend
Equivalents to the Grantee’s Deferred Unit Account. From time to time, the
Company shall deduct the value of full and/or fractional shares of Stock, as
determined by the Committee, from the Grantee’s Deferred Unit Account and
contribute such full and/or fractional shares of Stock to the Grantee’s Deferred
Stock Account in the Trust. Dividend Equivalents and shares of Stock
attributable to such Dividend Equivalents shall be subject to forfeiture in the
same manner as the Deferred Stock Unit Award and, to the extent not forfeited,
paid to the Grantee in the same form and at the same time as the shares of Stock
subject to this Deferred Stock Unit Award.

8. Payment of Deferred Stock Unit Awards.

(a) The shares of Stock attributable to this Deferred Stock Unit Award
(including shares attributable to converted Dividend Equivalents) shall be held
in the Trust until the Grantee’s death or Termination of Board Membership.
Following such Termination of Board Membership for any reason, the shares of
Stock held in the Grantee’s Deferred Stock Account attributable to the vested
Deferred Stock Units granted hereunder (including shares attributable to
converted Dividend Equivalents), and all vested amounts then credited to such
Grantee’s Deferred Unit Account that have not yet been converted into shares of
Stock, shall be distributed by the Trustee to the Grantee, in a lump sum or in a
series of annual installments (net of required withholding for federal, state,
local and foreign taxes, if any), as elected by the Grantee pursuant to the
Grantee’s Payment Election Form or Default Election, as applicable. Upon the
death of a Grantee, undistributed vested shares of Stock attributable to this
Deferred Stock Unit Award (including shares attributable to converted Dividend
Equivalents), and all vested amounts then credited to such Grantee’s Deferred
Unit Account that have not yet been converted into shares of Stock, shall be
distributed in a lump sum to the Grantee or the Grantee’s estate or beneficiary,
as applicable (net of required withholding for federal, state, local and foreign
taxes, if any), disregarding the election pursuant to Section 4 hereof, on the
first day of the month following the Grantee’s death.

(b) Notwithstanding anything herein to the contrary, (i) to the extent that the
distribution of this Deferred Stock Unit Award is made on account of the
Grantee’s Termination of Board Membership during the period beginning on the
Grantee’s Termination from Board Membership and ending on the six-month
anniversary of such date and (ii) at the time of such Termination of Board
Membership, the Grantee is a Specified Employee (within the meaning of
Section 409A(a)(2)(b)(1) of the Internal Revenue Code of 1986, as amended, as
determined in accordance with the uniform methodology and procedures adopted by
the Company and then in effect), then such issuance shall be delayed until the
first day of the month following the six-month anniversary of the Termination of
Board Membership.

9. No Right to Board Membership. This Agreement does not confer upon the Grantee
any right to remain a member of the Board, nor confer any obligation on the part
of the Company or the Board to nominate the Grantee for re-election by the
Company’s stockholders.

10. Non-Transferability. The Deferred Stock Unit Award may not be assigned or
transferred, pledged or sold prior to its delivery to the Grantee or, in the
case of the Grantee’s death, to the Grantee’s legal representative or legatee or
such other person designated

 

3



--------------------------------------------------------------------------------

by an appropriate court; provided, however, that the transfer of the Deferred
Stock Unit Award for estate planning purposes shall be allowed in accordance
with applicable law.

11. Government and Other Regulations.

(a) The obligation of the Company to make payment of Awards in Stock or
otherwise shall be subject to all applicable laws, rules, and regulations, and
to such approvals by governmental agencies as may be required. Notwithstanding
any terms or conditions of any Award to the contrary and subject to this
Section 11, the Company shall be under no obligation to offer to sell or to sell
and shall be prohibited from offering to sell or selling any shares of Stock
pursuant to an Award unless such shares have been properly registered for sale
pursuant to the Securities Act with the Securities and Exchange Commission or
unless the Company has received the advice of counsel, satisfactory to the
Company, that such shares may be offered or sold without such registration
pursuant to an available exemption therefrom and the terms and conditions of
such exemption have been fully complied with. Accordingly, if the Committee
reasonably anticipates that payment of any Deferred Stock Unit Award would
violate Federal securities laws or any other applicable law, the Committee may,
in its discretion, delay payment; provided that such delay is effected in a
manner that will not result in the imposition on any person of taxes, interest
or penalties under Section 409A. In the event of such delay, the payment of the
Awards in Stock shall be made as of the earliest date the Committee reasonably
anticipates that such issuance will not cause such violation of applicable law
or imposition of taxes.

(b) The Company shall be under no obligation to register for sale under the
Securities Act any of the shares of Stock to be offered or sold under the Plan.
If the shares of Stock offered for sale or sold under the Plan are offered or
sold pursuant to an exemption from registration under the Securities Act, the
Company may restrict the transfer of such shares and may legend the Stock
certificates representing such shares in such manner as it deems advisable to
ensure the availability of any such exemption.

12. Change in Capital Structure. This Agreement and the number of Deferred Stock
Units subject to this Deferred Stock Unit Award shall be subject to adjustment
or substitution, as determined by the Committee in its sole discretion, as to
the number or kind of a share of Stock or as otherwise determined by the
Committee to be equitable (i) in the event of changes in the outstanding Stock
or other consideration subject to this Deferred Stock Unit Award in the capital
structure of the Company by reason of stock dividends, extraordinary cash
dividends, stock splits, reverse stock splits, recapitalizations,
reorganizations, mergers, consolidations, combinations, exchanges, or other
relevant changes in capitalization occurring after the Date of Grant or (ii) in
the event of any change in applicable laws or any change in circumstances which
results in or would result in any substantial dilution or enlargement of the
rights granted to, or available for, the Grantee, or which otherwise warrants
equitable adjustment because it interferes with the intended operation of the
Plan.

13. Change in Control. In the event of a Change in Control, notwithstanding the
vesting schedule set forth above, or any other limitation on vesting, (i) all
unvested Deferred Stock Units subject to this Deferred Stock Unit Award shall
immediately become 100% vested

 

4



--------------------------------------------------------------------------------

and the forfeiture provisions thereon shall lapse and (ii) the shares of Stock
attributable to the Grantee’s Deferred Stock Unit Award (including shares
attributable to Dividend Equivalents) shall be distributed in accordance with
Section 8, unless the Change in Control is a Section 409A Change in Control
Event. On the day following such Section 409A Change in Control Event, any
outstanding Deferred Stock Unit Awards shall be cancelled and the Grantee shall
receive, on the first day following such Change in Control, in a lump sum:

(a) the cash value (based upon the highest price per share of Stock received or
to be received by the Stockholders of the Company in connection with such Change
in Control) of the shares of Stock attributable to such Deferred Stock Unit
Awards (including shares attributable to converted Dividend Equivalents) (net of
required withholding for federal, state, local and foreign taxes, if any); and

(b) the cash value (determined in accordance with the Plan) of any Dividend
Equivalents then credited to the Grantee’s Deferred Unit Account which have not
yet been converted into shares of Stock and contributed to the Trust (net of
required withholding for federal, state, local and foreign taxes, if any);

provided, however, that if such Change in Control occurs in 2008, such lump sum
shall be distributed on January 2, 2009.

14. Administration. Subject to the express provisions of the Plan, this
Agreement and the Plan are to be interpreted and administered by the Committee,
whose determination shall be final. The Committee shall not have the right to
amend this Deferred Stock Unit Award without the consent of the Grantee, except
to the extent that the Committee determines such amendment to be necessary to
ensure compliance with Section 409A and such amendment may be effected in a
manner that complies with Section 409A. The Committee shall not have the
discretionary authority to accelerate or delay the time of payment of the shares
of Stock attributable to a Grantee’s Deferred Stock Unit Award, except to the
extent that any such acceleration or delay may be effected in a manner that
complies with Section 409A.

15. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware and in accordance with such federal law as may be applicable.

[Signatures to follow on next page]

 

5



--------------------------------------------------------------------------------

THE UNDERSIGNED GRANTEE ACKNOWLEDGES RECEIPT OF THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF THE DEFERRED STOCK UNIT AWARD UNDER THIS AGREEMENT,
AGREES TO BE BOUND BY THE TERMS OF BOTH THIS AGREEMENT AND THE PLAN.

 

WYETH    Chairman and Chief Executive Officer

 

Accepted and agreed to:    Name (please print)    Signature

 

6